Quinn, Chief Judge
(dissenting):
I dissent.
Under Rule IX of Uniform Rules of Procedure for Proceedings in and before Boards of Review, the accused is entitled to present oral argument before the board of review. The right to oral argument clearly implies the right to a fair and unbiased hearing. However, I am convinced that the reargument in this case was “heard with a deaf ear and a closed mind.”
The reargument was held at 2:00 pm, Februáry 25, 1953. The board published its second opinion the very next day. This opinion was in mimeograph form; it was over 2000 words in length and covered five pages. Comma for comma, sentence for sentence, line for line,, and paragraph for paragraph, it was identical to the preceding opinion of the board of review. Singularly lacking from that portion of the opinion designated “Summary of Proceedings,” is all mention of the previous hearing before the board.
Ordinarily, I would not pay much attention to the abbreviated period of time elapsing between the hearing of a case and the publication of the decision. Nor would I regard it as a suffi*803cient reason for concluding that the decision is the product of a predetermined judgment. Nevertheless that circumstance has unusual significance in this case. Two of the three members of the board had not previously heard defense arguments, and presumably one of the two had no prior connection with the case. Yet they were able to weigh the arguments, and determine their merits in relation to the record, in the space of one day. In contradistinction, the first hearing was held on January 5, 1953, and the opinion published on February 9, 1953. Even though the circumstances before the board of review at the original hearing may have been different from those at the rehearing, the time between the rehearing and the publication of the second opinion of the board is so short, that when coupled with the fact the second opinion is identical with the first, I am driven to the conclusion that the rehearing was just a formality. Obviously, the accused' was deprived of a fair chance to present his argument to an unbiased and open-minded board of review.
Accordingly, I would reverse the decision of the board of review, and return the ease to The Judge Advocate General for submission to a different and impartial board of review.